Citation Nr: 1625445	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects that the Veteran initially requested a hearing before the Board, but that this request was withdrawn in June 2015.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran informed VA in writing that he wanted to withdraw his appeal for an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In May 2015, the Veteran, by way of his representative, submitted a written statement indicating his desire to withdraw the appeal for entitlement to an initial compensable rating for his bilateral hearing loss disability.  As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial compensable rating for bilateral hearing loss and it must be dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
Tara L. Reynolds
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


